Order of disposition, Family Court, Bronx County (Bruce Kaplan, J.), entered on or about June 25, 1996, which, insofar as appealed from, upon a fact-finding determination of permanent neglect, terminated respondent’s parental rights and committed custody and guardianship of the subject children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
We defer to Family Court’s finding, which turned largely on its assessment of witness credibility, that petitioner failed for a period of six months to keep the agency apprised of her location (see, Matter of Irene O., 38 NY2d 776, 777), and to the court’s resulting conclusion that the agency was excused from *221having to show diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [e] [i]; see, Matter of Trudy a J., 223 AD2d 470, lv denied 87 NY2d 812). Respondent’s argument that the agency was not excused from making diligent efforts because it could have discovered her whereabouts had it made inquiry about her of the children’s foster mother, who is respondent’s sister, is without merit (see, Matter of O. Children, 128 AD2d 460, 465; but, cf., Matter of Sheila G., 61 NY2d 368, 383, n 5). We agree with the Family Court that the children’s best interests are served by freeing them for adoption.
Concur — Milonas, J. P., Rosenberger, Ellerin and Tom, JJ.